DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-15 are pending in the application.
Information Disclosure Statement
IDS filings of 6/26/2020 and 3/23/2021 have been considered.
Specification
The abstract is objected to due to containing terminology which is not understandable without further reading of the specification and for being overly formal. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018149872A (Aizawa et al., hence Aizawa).
As for claim 1, Aizawa teaches a control system of a vehicle that can travel in a first state in which travel control is performed based on a position of a white line on a travel lane and in a second state in which travel control is performed based on a travel position of another vehicle, comprising: (first state: "autonomous driving" using LKA, see [0023]. Second state is the switched state where the vehicle can't be put entirely into manual driving and follows a preceding vehicle ([0007], [0043]) That "the autonomous vehicle" mode does not have to contain the previous-vehicle-following: [0054])
an obtainment unit configured to obtain periphery information of the vehicle; (emergency vehicle recognition unit 8 and a preceding vehicle detection unit 9. [0028])
a determination unit configured to determine, based on the periphery information obtained by the obtainment unit, that an emergency vehicle is approaching;  (carried out by the emergency vehicle recognition unit [0029]-[0034]) and a control unit configured to perform control so that the travel control by the first state is prioritized when the determination unit determines that the emergency vehicle is not approaching, and so that the travel control by the second state is prioritized when the determination unit determines that the emergency vehicle is approaching. (When the system remains in the autonomous mode the LKA system also is typically active [0023]; when the emergency vehicle is approaching the system either moves to manual or part-manual (following the previous vehicle) [0007]; then when the emergency vehicle has passed (i.e., EMS vehicle not approaching) the system switches back to automatic mode [0012].)
As for claim 7, Aizawa also teaches wherein the obtainment unit obtains the periphery information by one of sound detection by a sound detection unit and communication with an external device by a communication unit (sound collecting unit [0032]; communication with an external device by a communication unit: this could be receiving a signal from the EMS vehicle (which would be the external device) [0033]).
As for claim 14, Aizawa teaches a control method of a vehicle that can travel in a first state in which travel control is performed based on a position of a white line on a travel lane and in a second state in which travel control is performed based on a travel position of another vehicle, the method comprising: (“The present invention relates to...a driving control operation support method...that support the operation of an automatic driving control device that selectively uses an automatic driving mode and a manual driving mode to drive a vehicle."[0001]; first state: "autonomous driving" using LKA, see [0023]. Second state is the switched state where the vehicle can't be put entirely into manual driving and follows a preceding vehicle ([0007], [0043]) That "the autonomous vehicle" mode does not have to contain the previous-vehicle-following: [0054])
obtaining periphery information of the vehicle (carried out by the emergency vehicle recognition unit 8 and a preceding vehicle detection unit 9. [0028]);
determining, based on the periphery information obtained in the obtaining, that an emergency vehicle is approaching (carried out by the emergency vehicle recognition unit 8);
and performing control so that the travel control by the first state is prioritized when the emergency vehicle is determined not to be approaching in the determining, and so that the travel control by the second state is prioritized when the emergency vehicle is determined to be approaching in the determining (detection of EMS vehicle carried out by the emergency vehicle recognition unit [0029]-[0034]; When the system remains in the autonomous mode the LKA system also is typically active [0023]; when the emergency vehicle is approaching the system either moves to manual or part-manual (following the previous vehicle)[0007]; then when the emergency vehicle has passed (i.e., EMS vehicle not approaching) the system switches back to automatic mode [0012]).
As for claim 15, Aizawa also teaches a non-transitory computer-readable storage medium (definition of information storage unit in [0037]) storing a program ([0001]) for causing a computer, for controlling a vehicle that can travel in a first state in which travel control is performed based on a position of a white line on a travel lane (first state: "autonomous driving" using LKA, see [0023]. That "the autonomous vehicle" mode does not have to contain the previous-vehicle-following: [0054]) and in a second state in which travel control is performed based on a travel position of another vehicle, to function as an obtainment unit configured to obtain periphery information of the vehicle (second state is the switched state where the vehicle can't be put entirely into manual driving and follows a preceding vehicle ([0007], [0043]));
to function as an obtainment unit configured to obtain periphery information of the vehicle (see use of emergency vehicle recognition unit 8 and a preceding vehicle detection unit 9. [0028]);
a determination unit configured to determine, based on the periphery information obtained by the obtainment unit, that an emergency vehicle is approaching (see use of emergency vehicle recognition unit 8[0028]);
and a control unit configured to perform control so that the travel control by the first state is prioritized when the determination unit determines that the emergency vehicle is not approaching, and so that the travel control by the second state is prioritized if the determination unit determines that the emergency vehicle is approaching. (When the system remains in the autonomous mode the LKA system also is typically active [0023]; when the emergency vehicle is approaching the system either moves to manual or part-manual (following the previous vehicle) [0007]; then when the emergency vehicle has passed (i.e., EMS vehicle not approaching) the system switches back to automatic mode [0012].)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa as applied to claim 1 above, and further in view of US Pub. 2013/0231820, (Solyom et al.., hence Solyom).
As for claim 2, Aizawa does not specifically teach the control unit performs the travel control [based] on a position in a lateral direction of the vehicle in at least one of the front side and the rear side of the vehicle.  However, Solyom teaches the control unit performs the travel control [based] on a position in a lateral direction of the vehicle in at least one of the front side and the rear side of the vehicle. (Fig. 1 [0064], also see [0081]-[0085].)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have used the vehicle following technique of Solyom, involving lateral distance matching, in the driving control support system of Aizawa.  The motivation would have been for the following vehicle to take advantage of the track of the previous vehicle for autonomous following.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa as applied to claim 1 above, and in light of US 2018/0211528 Al (Seifert). 
As for claim 3, Aizawa teaches the control unit performs control to prioritize the travel control by the second state in a case in which the emergency vehicle is determined to have approached within a predetermined range from the vehicle, ([0033]) and performs control to prioritize the travel control by the first state in a case in which the emergency vehicle is determined to have fallen outside the predetermined range. (switching back to first state: "When it is determined in step S7 that the emergency vehicle has passed by the own vehicle, the control unit 23 monitors the start of the preceding vehicle based on the detection result by the preceding vehicle detection unit 9 in step S8. Then, when the start of the preceding vehicle is confirmed, information instructing the return to the automatic driving mode is generated in step S9, and this return instruction information is output from the interface unit 27 to the automatic driving control device 4."[0048])
Aizawa does not mention a specific distance within which the EMS vehicle must approach in order for its presence to be established, and simply says "When the approach determination unit 37 detects that an emergency vehicle is approaching from behind..."[0033]), However, note that "pre-determined range" could be "detectable range providing useful data" given the noise background over which the sirens must be distinguished, as shown in Seifert (Discrimination from ambient noise, [0020], Doppler effect and array of microphones used to determine angle and distance of an emergency vehicle siren from the array [0027])  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have implemented the EV siren localization system of Seifert in the driving control support system of Aizawa.  The motivation would have been to improve precision in EV localization. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa as applied to claim 1 above, and further in view of “Trajectory Planning with Velocity Planner for Fully-automated Passenger Vehicles” by R. Solea and U. Nunes (NPL-Solea).
As for claim 4, Aizawa does not specifically teach wherein in a case in which state switching is to be performed, the control unit switches the state step by step based on the position of the white line on the travel lane and the travel position of the other vehicle.  However, segueing the positions of two driving modes so that there exists a smooth translation from one to the other is known in the art and would be obvious to one of ordinary skill in the art before the time of the effective date of the application.  Motivation is to render the transition as smooth as possible for passenger comfort, as is mentioned in NPL-Solea (“Types of comfort disturbances can be grouped in: (i) direct comfort disturbance caused by a sudden motion of the vehicle, resulting in discomfort; (ii) the second type of disturbance is caused by high lateral accelerations and/or lateral jerks while negotianting [sic] transition curve. These accelerations and jerks are results of a changing track geometry [5].” Introduction, 2nd paragraph, pg. 474.)
As for claim 12, Aizawa does not specifically teach wherein when switching to the second state, the control unit sets a limit on an amount of movement during travel for a predetermined period from the start of the switching.  However, a similar argument holds as for claim 4. Setting a limit on an amount of movement during travel for a predetermined period from the start of the switching is known in the art and would be obvious to one of ordinary skill in the art at the time of the effective date of the application.  The same motivation holds as for claim 4; i.e., to render the transition as smooth as possible for passenger comfort, as is mentioned in NPL-Solea (“Types of comfort disturbances can be grouped in: (i) direct comfort disturbance caused by a sudden motion of the vehicle, resulting in discomfort; (ii) the second type of disturbance is caused by high lateral accelerations and/or lateral jerks while negotianting [sic] transition curve. These accelerations and jerks are results of a changing track geometry [5].” Introduction, 2nd paragraph, pg. 474.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa as applied to claim 1 above, and further in view of NPL-Hyundai.
  	As for claim 5, Aizawa does not specifically teach wherein in a case in which the vehicle is traveling a predetermined area when the second state is to be switched to the first state, the control unit performs the switching after the vehicle has passed the predetermined area. However, it is known in the art that Lane-Keeping Assistance systems do not work under certain circumstances (badly eroded paint lines, passing through an intersection, low speeds, or no edge lines at all) (See NPL-Hyundai 1:04-1:43 for the requirements for the Hyundai Lane-Keeping Assist to be active and provide feedback). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have implemented the Lane-Keeping Assist system of Hyundai, in the driving control support system of Aizawa, but to remain in the vehicle-following mode until Lane-Keeping Assist could be turned on.  The motivation would have been to implement a Lane-Keeping assist system when it was possible to use, but to remain with the (somewhat) protective mode of vehicle-following rather than leave the vehicle without any protection at all. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aizawa as applied to claim 1 above, and further in view of US Pub. 2019/0039613 (Lee et al., hence Lee).
As for claim 6, Aizawa does not teach any switching to a second state in accordance with the degree of urgency of the approach of the emergency vehicle.  However, Lee teaches a unit configured to determine, (determination unit: the controller 270 (Fig. 2)) based on the periphery information, a degree of urgency of the approach of the emergency vehicle, wherein the control unit controls whether to switch to the travel control by the second state in accordance with the degree of urgency. (Whether deciding to change mode (here, changing to a new traveling route) or not depending on whether the EMS vehicle siren is on. [0073])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have implemented the degree of urgency distinction of Lee in the driving control support system of Aizawa.  The motivation would have been to ignore cases where the emergency vehicle did not require immediate reaction on the part of surrounding vehicles. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa, as applied to Claim 1.
As for claim 13, Aizawa also teaches a communication unit configured to notify, when the determination unit has determined that the emergency vehicle is approaching, an occupant of the [vehicle] ([0027] mentions warning device to wake driver(acts as communication unit); [0042] attempt by system to switch to manual mode; falling back on “following-the-vehicle-in-front” if driver not able to drive and preceding vehicle exists [0043]) Aizawa does not specifically teach that control is being performed to prioritize the travel control by the second state. The warning is carried out in an attempt to wake the driver, so that the driver will take over and the system will shift to manual.  However, if the system determines that the state of the driver means that the system cannot be switched over to manual, the “following the preceding vehicle” mode (second state) would be switched on instead, with the effect being the same as if control is being performed to prioritize the travel control by the second state.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa as applied to claim 1 above, and further in view of US 2018/0334161 (Mizuno et al., hence Mizuno). 
As for claim 8, Aizawa does not specifically teach wherein the control unit controls whether to switch to the travel control by the second state based on a width of a road.   However, Mizuno teaches wherein the control unit controls whether to switch to the travel control based on a width of a road.  (Mizuno teaches “a yielding action assistance system for assisting a vehicle driver to take an appropriate action in yielding to a passing emergency vehicle” (abstract) Whether the system has to change to the second mode or not depends on the width of the road (measured by information collector 2c [0037]) as well as whether the number of other vehicles on the road are blocking the other lanes. See [0054] explaining the YES/NO S3 in Fig 5).)  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined the lane geometry analysis of Mizuno in the support device of Aizawa.  The motivation would have been to include the effect of the road width on the vehicle behavior.
As for claim 9, Aizawa, as modified by Mizuno, also teaches wherein in a case in which the width of the road is smaller than a predetermined width in the travel control by the second state, an offset operation with respect to the emergency vehicle is not performed. (Mizuno: If one defines the "offset operation" as the actual pulling over to the side of the road, in the case of a too-narrow road (“if the available width (Wr-(Wm+Wo2)) is narrower than the width (We) of the emergency vehicle Ve,”[0042]) this is not carried out until a spot sufficiently offset from the pullover-space for drivers in the opposite lane has been found.: "In order to avoid such disadvantage, the target zone determiner 3 is further configured to set the target zone Pe for the vehicle Vm to a site in the first lane Ll away from the stopping point Po2 in the oncoming second lane L2 more than the length Le of the emergency vehicle Ve."[0042] (See Figs. 1, 3))

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa as applied to claim 1 above, and further in view of US 2019/0333381 Al (Shalev-Shwartz et al., hence Shalev-Shwartz), in light of “Are we allowed to break the law when getting out of the way of emergency vehicles” by J. Luber (NPL-Luber). 
As for claim 10, Aizawa does not specifically teach wherein the control unit eases a limit value of the travel control by the second state which is performed when the emergency vehicle is determined to be approaching compared to a limit value of the travel control by the second state when the emergency vehicle is determined not to be approaching. However, Shalev-Shwartz teaches wherein the control unit eases a limit value of the travel control ("In some examples, constraints may be relaxed where it is determined that not all can be met. For example, in situations where a road is too narrow to leave desired spacing (e.g., 0.5 meters) from both curbs or from a curb and a parked vehicle, one or more the constraints may be relaxed if there are mitigating circumstances." [0269]) Shalev-Shwartz does not specifically state that the constraints are relaxed due to the approach of an emergency vehicle (although quite a few embodiments involve changing behavior due to the sensing of an emergency vehicle; see [0407]-[0432]). However, the motivation to combine such (the “mitigating circumstances”) is known in the art (see NPL-Luber, which discusses how human drivers expect to push the boundaries of ordinary driving behavior (moving through a solid red light, carrying out an otherwise illegal lane change are two that are mentioned) in order to create space for the emergency vehicle.) It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have implemented the relaxation of constraints in one embodiment of Shalev-Shwartz with the emergency-vehicle reaction embodiments of Shalev-Shwartz, according to the “mitigating circumstances” motivation as shown in NPL-Luber, then to implement this in the vehicle assistance system of Aizawa. 
As for claim 11, Aizawa, as modified, also teaches wherein the limit value is [a] limit value of a range permitting travel on a road. (Shalev-Shwartz: "in situations where a road is too narrow to leave desired spacing ( e.g., 0.5 meters) from both curbs or from a curb and a parked vehicle, one or more the constraints may be relaxed if there are mitigating circumstances." [0269])
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661